Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 28, 30, 33, 35, 38, 41, 44, 47-48, and 61 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-2, 5, 10-12, 20, and 58-60, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/16/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Anthony P. DeRosa on 10/26/2021.
The application has been amended as follows: 
Claims 59 and 60 are cancelled. 

REASONS FOR ALLOWANCE
Claims 1-2, 5, 10-12, 20, 28, 30, 33, 35, 38, 41, 44, 47-48, 58 and 61 are allowed. 
The following is an examiner’s statement of reasons for allowance:
With regard to independent claim 28 (independent claims 1 and 58 being substantively similar), Dicaire et al. (US 2017/0320197) teaches (Fig. 29) of an apparatus for insertion of a capsule into a plant, the apparatus including:
a channel member defining a channel (Fig. 17, inner channel of tubes 232 and 234); 
a housing (clip 690) for containing a capsule for insertion into a plant (housing 690 is capable of holding a capsule); 
an adjustable member (Fig. 3 and 17, adjustable member by 44 that connects to the driver assembly 40 and extends to the distal end) capable of movement within the channel member (Fig. 12C and 17, the adjustable member, which is connected to 
However, the prior art does not teach the combined limitations of the claimed invention, specifically, a link operably connected to the housing, wherein the link is configured to actuate movement of the housing relative to the channel member upon movement of the adjustable member to the retracted position within the channel member, wherein said movement of the housing positions the capsule for insertion into the plant by subsequent movement of the adjustable member to the extended position. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647